Citation Nr: 0418181	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left shoulder 
disability secondary to service connected right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1959 to 
January 1963.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in January 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran requested a Board hearing and one was scheduled 
in March 2004, however, the veteran failed to appear. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The essence of the veteran's contention is that his service 
connected right shoulder disability caused his left shoulder 
disability.  The underlying issue in this case is a medical 
question.  In reviewing the record, it does not appear that 
the veteran has been afforded a VA orthopedic examination in 
connection with his claim.  Under the circumstances of this 
case, the Board believes that a VA medical examination and 
opinion are necessary to determine if the veteran's left 
shoulder disability is related to his service connected right 
shoulder disability.  38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  Review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  Ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1):  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."   

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA and non-
VA, who have treated him for a left 
shoulder disorder or for residuals of a 
right shoulder injury since June 1962, 
and the approximate dates of that 
treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment identified by him.  All records 
so received should be associated with the 
claims file.  

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the nature and etiology of the 
veteran's claimed left shoulder 
disability.  The purpose of this 
evaluation is to determine whether any 
left shoulder disability found can be 
reasonably associated to his service 
connected right shoulder disability.  The 
claims folder or the pertinent medical 
records contained therein, including the 
service medical records, must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current left shoulder disability is 
causally related to the veteran's service 
connected right shoulder disability.  A 
detailed rationale for all opinions 
offered is requested. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



